Title: [Notes of Debates in the Continental Congress on the Articles of Confederation] July 25. 1776.
From: Adams, John
To: 


       Art. 14. of the Confederation.
       Terms in this Article, equivocal and indefinite.
       Jefferson. The Limits of the Southern Colonies are fixed.... Moves an Amendment, that all Purchases of Lands, not within the Boundaries of any Colony shall be made by Congress, of the Indians in a great Council.— Sherman seconds the Motion....
       Chase. The Intention of this Article is very obvious, and plain. The Article appears to me to be right, and the Amendment wrong. It is the Intention of some Gentlemen to limit the Boundaries of particular States. No colony has a Right to go to the South Sea. They never had—they cant have. It would not be safe to the rest. It would be destructive to her Sisters, and to herself.
       Art. 16 i.e. 15....
       Jefferson. What are reasonable Limits? What Security have We that the Congress will not curtail the present Settlements of the States. I have no doubt, that the Colonies will limit themselves.
       Wilson. Every Gentleman has heard much of Claims to the South Sea. They are extravagant. The Grants were made upon Mistakes. They were ignorant of the Geography. They thought the S. Sea within 100 Miles of the Atlantic Ocean. It was not conceived that they extended 3000 Miles. Ld. Cambden considers the Claims to the South Sea, as what never can be reduced to Practice. Pensilvania has no Right to interfere in those claims. But she has a Right to say, that she will not confederate unless those Claims are cut off. I wish the Colonies themselves would cutt off those Claims....
       Art. 16.
       Chase moves for the Word deputies, instead of Delegates, because the Members of the Maryland Convention are called Delegates, and he would have a Distinction.—Answer. In other Colonies the Reverse is true. The Members of the House are called deputies.
       Jefferson objects to the first of November.— Dr. Hall moves for May, for the time to meet.— Jefferson thinks that Congress will have a short Meeting in the Fall and another in the Spring.— Hayward thinks the Spring the best Time.— Wilson thinks the fall—and November better than October, because September is a busy Month, every where.
       Dr. Hall. Septr. and Octr. the most sickly and mortal Months in the Year. The Season is forwarder in Georgia in April, than here in May.
       Hopkinson moves that the Power of recalling Delegates be reserved to the State not to the Assembly, because that may be changed.
       Art. 17.
       Each Colony shall have one Vote.
      